             Case 2:16-cr-00080-RSM Document 141 Filed 02/17/21 Page 1 of 2




 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,                       NO. CR16-080 RSM
10
                               Plaintiff,
11                                                     ORDER GRANTING MOTION TO
                                                       SEAL EXHIBIT A TO
12
                                                       GOVERNMENT’S RESPONSE TO
                          v.
13                                                     MOTION FOR REDUCTION IN
                                                       SENTENCE PURSUANT TO 18 U.S.C.
14
                                                       § 3852(c)(1)(A)
        NIKOLAI DMITRIEV TERLETSKY,
15
16
                               Defendant.
17
18          This matter has come before the Court on the motion to seal Exhibit A to
19 Government’s Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
20 § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and finds
21 there are compelling reasons to permit the filing under seal of the Exhibit A to
22 Government’s Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
23 § 3582(c)(1)(A), due to the sensitive information contained therein.
24 //
25 //
26 //
27 //
28 //
     Sealing Order                               -1                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Terletsky, CR16-080 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:16-cr-00080-RSM Document 141 Filed 02/17/21 Page 2 of 2




 1          IT IS HEREBY ORDERED that Exhibit A to Government’s Response to Motion
 2 for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) be filed under seal.
 3          DATED this 17th day of February, 2021.
 4
 5
 6
 7                                              A
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE
 9
10 Presented by:
11
   /s/ Erin H. Becker
12 ERIN H. BECKER
13 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                                -2                   UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. Terletsky, CR16-080 RSM
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
